Scudder, J.
The estate of deceased consists entirely of personal property. Shortly after the commencement of this action the Surrogate’s Court rendered a decree judicially settling the final accounts of the executor, and directing the distribution of the estate in accordance with the terms of the will. The executor does not deny that, if unrestrained, he will make an immediate distribution of th'e entire estate under the surrogate’s decree.
Section 2653a was added to the Code of Civil Procedure by chapter 591 of the Laws of 1892. It is incorporated in chapter 18 of the Code, entitled “ Surrogates’ Courts and proceedings therein,” and the subdivision of the chapter in which it is found is article 2 of title 3, entitled “ Revocation of probate.” It follows that this section is to be construed with reference to the practice and procedure in the Surrogate’s Court, especially that with reference to the revocation of probate.
After the commencement of an action under Code of Civil Procedure, § 2653a, the Supreme Court, to protect its juris*296diction over the fund, may enjoin the executor from making distribution thereof. Hawke v. Hawke, 74 Hun, 370; Matter of Hughes, 41 Mise. Rep. 75. The exercise of such control over the executor is incidental to the court’s jurisdiction over a probate matter conferred upon it by special statute. Such injunction may be granted without requiring an undertaking. The power the Supreme Court exercises in such a case is analogous to that of a Surrogate’s Court. See Code Civ. Pro., § 2481, subd. 4; § 2650. Hpon the granting of such injunction the jurisdiction of the Surrogate’s Court is fro tanto suspended, since two courts cannot exercise co-ordinate jurisdiction over the same subject-matter at the same time.
It is claimed in opposition to the motion that, since the will relates to personal property only, the time within which the action could he brought was limited to one year after the will was admitted .to probate. In support of this position the following cases are cited: Long v. Rogers, 79 Hun, 161; Katz.v. Schnaier, 87 id. 346; Sloane v. Hamilton, 90 id. 162. The subsequent amendment of section 2626 of the Code by Laws of 1897, chapter 508, and of section 2653a by Laws of 1907, chapter 701, would seem to make these cases no longer applicable.
In Matter of Wohlgemuth, 110 App. Div. .644; affd., 184 H. Y. 578, without opinion, the court, after quoting the above and other relevant sections of the Code, says, at pages 648, 649: “ It follows that the decree admitting a will to probate, so far as it relates to personal property, is final and conclusive until reversed upon appeal or revoked by the surrogate; that a person interested in the estate may proceed within a year by petition for revocation whereupon a trial de novo may be had (Code Civ. Pro., § 2651) or may move on like conditions as in a court of record * to open, vacate, modify or set aside’ the decree, or may, within two years bring an action in the Supreme Court to determine the validity of the will. Hnless tested in some one of these ways, however, it is ‘ conclusive as an adjudication upon all the questions determined by the surrogate pursuant to this article.’ ”
*297It is further alleged in opposition to the motion that upon the probate of the will all of the next of kin of deceased being of full age, including the mother of the infant Campbell, duly waived the issue and service of citation and consented to the entry of a decree admitting the will to probate without further notice to them. Such waiver does not in terms or by implication waive the right to institute proceedings for the revocation of the probate of the will, or the institution of an action under section 2653a. Evidence which would support a contest of the will may not have been discovered until after the probate. The facts and circumstances which attended the execution of these waivers and the effect which is to be given them can be best determined on the trial.
It is unnecessary to recite the facts set up in opposition to" the motion upon which the defendant executor charges collusion between the guardian ad Mem and the plaintiff’s attorney to harass the estate. It was the duty of the guardian ad Mem, in order to protect the interests of the infant, to interpose an answer joining in the prayer of the complaint, and, if the present motion is authorized by the practice and procedure of the court, it was the duty of the guardian ad Mem to make it for like reason. It matters not what the motive of the guardian ad Mem may have been in so acting, if the acts themselves were lawful and proper.
Motion granted. Mo costs.